Citation Nr: 1807752	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for Type 2 diabetes. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from February 1956 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2016, the Board denied the claims on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) alleging denial of due process.  He was represented by his current counsel.  

In June 2017, the Court issued a Memorandum Decision agreeing with the Veteran.  As a result, the Board's prior decision was vacated, and the matter was remanded to the Board.  Since the Court's decision, the Veteran's representative submitted additional arguments and evidence, which the Board considered. 

The Board has reviewed this case in detail:  Its appears that there is a material error in the VA memorandum dated November 9, 2017.  It appears that the VA incorrectly awarded $5,781.36 to the law firm of Chisholm, Chisholm, and Kilpatrick instead of Mr. Fausone.  The monetary award was made in accordance with the provisions of the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), due to the Veteran's aforementioned litigation at the Court. 

Unless there is other evidence that the Board is not aware of, or some other issue not addressed in the current record, the RO is instructed to initiate appropriate action to recover the misawarded funds, and properly award the same to Mr. Fausone.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran served at the Royal Thai Air Force Base in Takhli (Takhli AFB) from April 1966 to May 1967, during which time his duties placed him near the base perimeter or end of the flight line. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for heart disease and Type 2 diabetes have been met.  38 U.S.C. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Heart Disease & Type 2 Diabetes

The Veteran filed a service connection claim for heart disease and Type 2 diabetes based on alleged exposure to certain herbicide agents.   To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain diseases, including ischemic heart disease and Type 2 diabetes, associated with exposure to certain herbicide agents.  38 C.F.R. § 3.307(a)(6).  Ischemic heart disease includes coronary artery disease (CAD) with which the Veteran has already been diagnosed.  38 C.F.R. § 3.309(e).  

Here, the Veteran contends he was exposed to herbicide agents while serving at the Takhli AFB from April 1966 to May 1967.  VA has established procedures for verifying exposure to herbicide agents in Thailand during the Vietnam Era.  VA has determined that there was significant use of herbicide agents on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include the Takhli AFB.  See M21-1MR, IV.ii.2.C.10.q.  Those protocols direct that if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.  This presumption only applies during the Vietnam era, from February 28, 1961 to May 7, 1975.  Id. 

In this case, there is sufficient competent and credible evidence to suggest that the Veteran duties placed him at or near the base perimeter of the Takhli AFB.  He served at Takhli AFB from April 1966 to May 1967, and he was part of the 355th Munitions Maintenance Squadron (MMS).  His duties involved the loading and maintenance of weapons and munitions for aircraft.  His duties also included instructing load crews on munitions loading procedures and safety factors, demonstrating loadings, and standardizing procedures.  He claims that his duties often put him at the end of the runway.  There is nothing in the record to contradict his assertion.  Moreover, it would appear consistent with his military occupational specialty (MOS).  Thus, the Board finds his assertion to be credible. 

Following the Court's decision in June 2017, the Veteran's representative submitted new evidence:  Maps of the Takhli AFB showing that the headquarters for the 355th MMS is near the flight line at the end of the runway, which is also near the perimeter of the base.  To further bolster his claim, the Veteran's representative cited Army Manual FM 3-3, Tactical Use of Herbicides, Para. 5-2, d, which states that a "500 meter buffer distance should be maintained to avoid damage to desirable vegetation near the target."  

Given the Veteran's occasional placement at end of the runway, and his stationing near the end of the flight line, the Board finds there is sufficient evidence to find that he was likely exposed to certain herbicide agents while serving at the Takhli AFB from April 1966 to May 1967.  As a result, service connection for heart disease and Type 2 diabetes is granted on a presumptive basis. 

ORDER

Entitlement to service connection for heart disease and type 2 diabetes is granted.


REMAND

TDIU may be assigned when the Veteran is, in the judgment of the rating official or adjudicator, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a)-(b) (2017).  

In this case, the Veteran's representative asserted that the Veteran's conditions entitle him to TDIU.  The RO previously adjudicated the claim while the Veteran was not service connected for any disability.  Today's decision requires the RO to assign appropriate disability ratings and effective dates for the granted disabilities.  Before that is done, the Board cannot adjudicate the claim as it may prejudice the Veteran.  Thus, a remand is necessary so the RO may appropriately develop and readjudicate the claim.  38 C.F.R. § 4.16(a)-(b). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran complete and submit a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

2. Readjudicate the issue of entitlement to TDIU. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


